Citation Nr: 1016303	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  03-00 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to 
November 1972.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In July 2005, a Travel Board hearing was held before the 
undersigned Veterans Law Judge (VLJ) of the Board, a 
transcript of which is of record. The Board remanded this 
case for further development in November 2005. 

In March 2008, the Board issued a denial of additional claims 
on appeal for increased evaluations for chondromalacia of the 
right and left knees. The claim    for service connection for 
PTSD was again remanded for additional evidentiary 
development. This matter has since returned to the Board for 
appellate disposition.


FINDINGS OF FACT

1.	There is a verified stressor from the Veteran's service 
consisting of having been subjected to a physical assault 
from drill instructors during the Veteran's basic training.

2.	The July 2009 opinion of a VA examiner has linked this 
claimed stressor to a medical diagnosis of PTSD. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria are met for service connection for PTSD. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.     §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2009), prescribes several requirements as to 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2009). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

As indicated below the Board is granting the benefit sought 
on appeal of entitlement to service connection for PTSD. 
Hence, even assuming, without deciding, that any error was 
committed as to implementation of the VCAA's duty to notify 
and assist provisions, such error was harmless in its 
application to adjudication of this matter, and need not be 
further discussed. See Bernard v. Brown, 4 Vet. App. 384 
(1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. A 
diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which provides that all psychiatric 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f) (2009). 
 
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

If, however, the veteran's stressor is unrelated to 
participation in combat, then his lay testimony, in and of 
itself, is insufficient to establish the occurrence of the 
alleged stressor. Instead, the record must contain credible 
supporting information from an independent source that 
corroborates his testimony or statements, such as service 
records. See Cohen, 10 Vet. App. at 146-47. See also Moreau 
v. Brown,           9 Vet. App. 389, 394-95 (1996). The 
available sources for corroboration of a claimed stressor are 
not necessarily limited to service records, but may also 
include other sources of evidence such as lay statements from 
third- party individuals.     See Cohen, 10 Vet. App. at 143 
(indicating that corroborating sources need not be found only 
in service records, contrary to what was previously set forth 
under the VA Adjudication Manual, M21-1, Part VI, para 
7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 
50.45(d) (1989)). 
 
Where a post-traumatic stress disorder claim is based on an 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. See 38 C.F.R. § 3.304(f)(3). 
 
The primary claimed stressor in this instance in furtherance 
of the Veteran's claim, is that during basic training in the 
Marine Corps at Parris Island, South Carolina,             
the Veteran while at a recruiting depot had three drill 
instructors simultaneously beat him on the back and knees 
with rifles. The Veteran states that at the time he thought 
his life was in danger. In describing the circumstances 
surrounding this event, the Veteran indicates that there were 
interpersonal conflicts from the beginning of his basic 
training, and that three weeks into the training he was sent 
to a "motivation" platoon that he considered as a 
punishment for what was perceived to be shortcomings in his 
training performance. The Veteran states that it was during 
his stay in the "motivation" platoon that the alleged 
physical assault transpired. Apart from this one incident, 
the Veteran has also described a pattern of violent behavior 
and intimidation towards him during his basic training both 
before and after participation in a specialized platoon. 

In a June 2002 statement providing more detail concerning the 
alleged incident,   the Veteran stated that while at Parris 
Island he was often threatened, punched, and  kicked while 
attempting to get through training. He alleged that he was 
frequently called derogatory names, treated poorly in front 
of other recruits, and kicked from behind during marches. He 
described one instance in which at the mess hall his food 
tray was knocked from his hands, and he was made to pick it 
up and stand outside the mess hall while others were eating 
for several hours. He states he was made to stand at 
attention during this incident, and was kicked or hit with a 
rifle butt any time he tried to move away a sand flea or 
mosquito. 


During the July 2005 hearing, the Veteran testified that from 
the beginning of his arrival on Parris Island, one particular 
drill instructor had made comments he interpreted as verbally 
threatening his life. According to the Veteran, at that time 
he had written his grandmother a letter explaining the 
situation and that he was in fear for his life. At the 
hearing, the Veteran proceeded to describe various forms of 
physical harassment while assigned to a motivational platoon, 
including one incident in which he was put at attention and 
several drill sergeants began to beat his knees with rifle 
butts. The Veteran maintained that it was this incident that 
caused him to develop chondromalacia of the right and left 
knees (also both currently recognized as service-connected 
disabilities, though ostensibly due to different underlying 
injuries). The Veteran further testified that he spent 
approximately three additional weeks longer in basic training 
than other recruits because of his assignment to a 
motivational platoon and his apparent having been 
"recycled" several times through the training process.

Following the hearing, the Veteran submitted a statement from 
his sister, in which she provided an account of a letter the 
Veteran had submitted to their grandmother on or around 
December 1970. According to the Veteran's sister, the actual 
letter was no longer available. The Veteran had written that 
it was the last time that he would contact the family, 
because he was certain he was going to be killed by the drill 
instructors in the "motivation" platoon. He had written 
that he was told he was going to be killed, and that he 
believed them. According to the Veteran's sister,    the 
Veteran had continued to write that he was going to pray not 
to wake up the next morning to avoid being killed.

In his January 2006 statement, J.H.M. indicated that he had a 
firsthand eyewitness account of some of the harassment the 
Veteran was subjected to by drill instructors. While not a 
witness to what happened in the "motivation" platoon, the 
lay affiant did claim to have knowledge of what occurred 
during the Veteran's first three weeks of training. According 
to J.H.M., he and the Veteran both arrived at basic training 
at the same time, and for whatever reason there was apparent 
animosity towards the Veteran from the beginning. The Veteran 
was used as an example for what would happen for undesirable 
behavior including smiling or laughing, talking in ranks, or 
scratching at insects. The affiant, J.H.M., described one 
instance in which while marching the Veteran was not moving 
as fast as everyone else so he was kicked on his knees and on 
his behind, and when he made it down to formation he was 
slapped in his face. Also described were witnessing the 
Veteran receive beatings every day and night, being hit on 
the head with metal eating trays, and hit on the knees with 
the butts of rifles for scratching sand fleas. Further noted 
were several instances where the Veteran was marched out of 
his bunk in the middle of night, and he would hear the 
Veteran return and cry in his bunk. After three weeks,            
the Veteran was transferred out to the motivation platoon, 
and according to J.H.M. they had no further contact, until 
after basic training, when he observed the Veteran seemed 
like a different individual than the well-adjusted person 
that he knew.

There is also an August 2008 handwritten note from J.H.M. 
which summarizes much of what was previously alleged.

The foregoing thus far pertains to the Veteran's subjective 
account of events from service, and the lay statements of 
individuals who indicate they were familiar with the 
situation. As to pertinent medical evidence, the October 2005 
letter from a VA mental health counselor recounted that 
during basic training the Veteran had been humiliated, beaten 
and threatened with his life, including when attacked and 
beaten by three drill instructors. According to the 
counselor, based on his experiences in service the Veteran 
had developed PTSD symptoms, including a distrust of 
authority figures, hypervigilance and social avoidance. The 
diagnosis was PTSD; major depression, recurrent; panic 
disorder with agoraphobia; and alcohol and drug dependence in 
remission. 

There is also of record a December 2006 VA Compensation and 
Pension examination performed by a psychiatrist. The VA 
examiner considered the documented medical history, including 
treatment for major depressive disorder and major depression 
with obsessive compulsive features, and a history of drug 
abuse, as well as a history of inpatient psychiatric 
admissions. A mental status examination was completed, and a 
battery of psychological tests intended to address the 
concern regarding possible malingering of mental illness. At 
the conclusion of the examination, the diagnosis was of 
malingering, and personality disorder, not otherwise 
specified. The VA examiner further commented that in his 
professional opinion the Veteran was malingering mental 
illness in an attempt to obtain disability compensation, and 
there was no evidence of psychiatric illness in this case 
that would be service-connected. 

The Veteran then underwent another July 2009 VA examination, 
by a clinical psychologist. The VA examiner indicated a 
review of the contents of the claims file. This included the 
statements of record describing the incidents in which the 
Veteran was subjected to several physical assaults, and all 
pertinent medical history, including treatment for a history 
of PTSD, as well as other treatment notes stating that the 
Veteran was considered to be malingering. The Veteran 
described a history of having seen mental health 
professionals in 1976 and again in 1980, and then since 1985 
having been hospitalized five times at VA facilities for 
various diagnoses including bipolar disorder, PTSD and 
depression. He identified as a stressor from service the 
incident that while at Parris Island at the recruiting depot 
three drill sergeants had beat him on the back and knees with 
rifles and he thought they were going to kill him. A mental 
status examination was completed.             The diagnosis 
provided was PTSD; major depressive disorder; and alcohol and 
cocaine abuse in remission. 

The examiner further commented that it did appear that, based 
upon the identified stressor, the Veteran appeared to have 
PTSD and related depression. In this regard, the Veteran 
reported intrusive thoughts of the assault twice a week and 
nightmares once every two weeks. He described other symptoms 
including physiological reactivity to loud noises, avoidance 
of crowds, emotional detachment from others, sleep 
difficulties and decreased interest in activities. 

Having objectively reviewed the above findings, the Board is 
of the opinion that  the current record sufficiently warrants 
a grant of service connection for PTSD. 

There is at first, the competent and probative evidence on 
the subject of the appropriate clinical diagnosis, which on 
the balance substantiates a diagnosis of PTSD. The Board 
recognizes there is some difference of opinion between 
evaluating VA examiners. The December 2006 examiner stated a 
finding that       the Veteran was malingering and refused to 
offer a definitive diagnosis. However, the July 2009 VA 
examiner found to the contrary that a PTSD diagnosis was 
warranted. Both evaluations considered the available medical 
history, although the latter specifically cited from 
instances of prior psychiatric treatment. The latter VA 
examination also included the opportunity to consider the 
reports of those who suspected malingering, and effectively 
ruled out that possibility. Thus, there is no plausible basis 
to doubt the soundness of the conclusion reached on the July 
2009 examination, given that it is properly grounded in the 
medical history. See e.g., Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (the Board may consider and evaluate the 
underlying basis of an opinion on a medical question, and 
determine whether to accept such an opinion under the 
circumstances). Moreover, in the present situation where 
there are competing medical opinions on a pivotal matter, and 
no clear means to discount one or the other, VA's doctrine of 
reasonable doubt provides that the more favorable assessment 
to the Veteran is made. See 38 U.S.C.A. § 5107(b).  That is, 
the July 2009 VA examiner's conclusion as to the validity of 
a diagnosis would prevail. Apart from having assigned a 
diagnosis of PTSD merely on the basis of the reasonable doubt 
doctrine, the Board notes again that the July 2009 
examination does appear to be better substantiated. The very 
likelihood of significant malingering in this case does not 
appear persuasive since there is a voluminous history of VA 
outpatient treatment and hospitalization for more than a 
decade, much of it pertaining precisely to treatment for 
various psychiatric disorders. As noted, furthermore, an 
October 2005 VA mental health counselor was also convinced 
the Veteran had PTSD, and that this was attributable to 
events from service. Consequently, the initial element of the 
Veteran's claim of a competent clinical diagnosis of PTSD has 
been established. 

The next component of the Board's analysis turns to whether 
there is a verified stressor of record to support a diagnosis 
of PTSD. The Veteran's averred stressor, as indicated, 
pertains to an incident in which he was physically assaulted 
by three drill instructors with rifle butts hit against his 
knees and back. In addition to this one alleged incident, 
however, is described an ongoing pattern of verbal 
intimidation and claimed physical abuse. There is little in 
the way of documentation to assist in attempting to 
corroborate these incidents. Service treatment records and 
personnel records are absent mention of any corroborating 
details, and there are no corresponding obvious indicators of 
the event in the record such as an attempt to bring criminal 
charges by the Veteran. Nor was there a pattern of unusual 
behavior, substance abuse, or deterioration in work 
performance immediately following the assaults to assist in 
corroboration. The sum of what is available consists of the 
two lay statements from other individuals. 

To this extent, the first statement, from the Veteran's 
sister, relates that the Veteran wrote the family a letter in 
December 1970 as to being in fear for his life.                
This statement effectively demonstrates the Veteran's state 
of mind at the time, even if not directly confirming the 
existence of any specific underlying event.       The next 
statement, the January 2006 letter from J.H.M., with whom the 
Veteran served, ultimately is of significant value in 
confirming particular incidents from during service. The 
statement describes a pattern of physical altercations 
between the Veteran and several of the individuals in the 
capacity of training him, and in so doing recounts several of 
the same details initially raised by the Veteran, including 
specific examples of apparent misbehavior for which the 
Veteran had been punished. The statement offers a firsthand 
account of incidents of physically assaultive behavior, and 
appears outwardly to be credible. Though the lay affiant was 
not part of the "motivation" platoon to which the Veteran 
apparently was sent, and did not witness the primary stressor 
incident in which the Veteran states he was beat upon the 
knees by three drill instructors, the incidents described 
herein are nonetheless of the nature and severity that would 
themselves be qualifying stressors from service. Again, there 
is no reason to doubt the credibility or veracity of much of 
what is articulated therein. Thus, there is verification of 
the fact that the Veteran sustained one or more physical 
assaults during service. This is sufficient to establish a 
confirmed stressor.

Finally, the third requirement to demonstrate service 
connection for PTSD comprises evidence causally linking a 
verified stressor to service. In this regard,   the July 2009 
VA examiner found that based on the alleged stressor of a 
physical assault the Veteran did have PTSD. Presumably, the 
opinion would remain the same even if the actual stressor 
that has been verified in this case is not the one specific 
incident in question, and particularly as this verified 
stressor refers to a pattern of physically assaultive 
behavior. Thus, the examiner's statement provides evidence of 
the requisite causal connection between diagnosis of PTSD, 
and the stressor incident. 

In view of the foregoing, therefore, each of the elements of 
38 C.F.R. § 3.304(f) for a valid grant of service connection 
for PTSD are satisfied. All reasonable doubt raised as to the 
subjects of appropriate diagnosis, and stressor verification 
has been resolved in the Veteran's favor. The Veteran has a 
confirmed stressor, which has been medically linked to a 
clinical diagnosis of PTSD. On this basis, the appeal is 
being granted. 


ORDER

Service connection for PTSD is granted. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


